Citation Nr: 0910289	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  07-31 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
including as secondary to Agent Orange exposure.

2.  Entitlement to service connection for asthma, including 
as secondary to Agent Orange exposure.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from July 1974 to July 1975.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
received in October 2007, the Veteran requested a video 
conference hearing before the Board in support of his claims.  
By written statement received in December 2007, however, he 
withdrew this request and asked that the RO forward his case 
to the Board.  

It is also observed that an appeal was perfected with respect 
to a claim of entitlement to nonservice-connected pension.  
However, as a September 2007 rating action granted that 
claim, it is no longer in appellate status.

The Board discusses the claim of entitlement to service 
connection for asthma, including as secondary to Agent Orange 
exposure, in the REMAND section of this decision, below, and 
REMANDS this claim to the RO via the Appeals Management 
Center (AMC) in Washington, D.C. 


FINDINGS OF FACT

1.  VA provided the Veteran adequate notice and assistance 
with regard to the claims being decided.   

2.  A heart disorder is not related to the Veteran's active 
service and did not manifest to a compensable degree within a 
year of his discharge therefrom.  

3.  The Veteran's PTSD symptoms have not been attributed to a 
verified in-service stressor.


CONCLUSIONS OF LAW

1.  A heart disorder was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008). 

2.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.304, 4.125 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in July 2006 and August 2006 that fully 
addressed all notice elements and were sent prior to the 
initial RO decision in this matter.  The letters provided 
information as to what evidence was required to substantiate 
the claims and of the division of responsibilities between VA 
and a claimant in developing an appeal.  Moreover, the 
letters informed the Veteran of what type of information and 
evidence was needed to establish a disability rating and 
effective date.  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, examinations were afforded in June 2007.  

It is acknowledged that the examination regarding the asthma 
and heart claims did not include an opinion of etiology.  In 
this regard, such opinion is required when there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) when there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) when 
there is an indication that the disability or symptoms may be 
associated with the veteran's service or with another 
service-connected disability; and (4) when there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to 
any complaints or treatment for asthma or any heart disorder.  
Moreover, the post-service evidence does not indicate any 
current complaints or treatment until decades following 
separation.  Furthermore, the record contains no competent 
evidence suggesting a causal relationship between the current 
disability and active service.  For all of these reasons, the 
evidence does not indicate that the claimed disability may be 
related to active service such as to require an examination, 
even under the low threshold of McLendon.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA treatment and examination.  Moreover, while the Veteran 
identified outstanding private treatment records in his 
original application received in August 2003, after the RO 
responded by sending him additional authorization forms to 
complete in order to secure such records, the Veteran did not 
return them to the RO.  In this regard, it is noted that the 
duty to assist is not a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence. Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

Further regarding the duty to assist, the Veteran's 
statements in support of the claims are of record.  The Board 
has carefully reviewed such statements and concludes that no 
available outstanding evidence has been identified.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis of Claims

The veteran claims entitlement to service connection for a 
heart disorder, including as secondary to Agent Orange 
exposure, and for PTSD.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for cardiovascular-renal 
disease, including hypertension, if the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, this condition 
became manifest to a degree of 10 percent within one year 
from the date of discharge, and there is no evidence of 
record establishing otherwise.  38 U.S.C.A. §§ 1101(3), 
1112(a), 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(1)-(3), 
3.309(a) (2008).

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2008).  In this regard, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to a herbicide agent unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(a)(3).

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; multiple myeloma; 
non-Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea); and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e) (2008); see also 38 U.S.C.A. § 1116(f), as 
added by § 201(c) of the Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001).

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).  The last date on which such a veteran shall 
be presumed to have been exposed to an herbicide agent shall 
be the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341, 346 
(1994); see also 61 Fed. Reg. 41,442, 41,449 and 57,586, 
57,589 (1996); 67 Fed. Reg. 42,600, 42,608 (2002).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court 
of Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); see also 38 C.F.R. § 
3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

A.  Heart Disorder

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), cardiovascular-
renal disease is regarded as a chronic disease.  However, in 
order for the presumption to operate, such disease must 
become manifest to a degree of 10 percent or more within 1 
year from the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  As the evidence of record fails to establish 
any clinical manifestations of a cardiovascular disorder 
within the applicable time period, the criteria for 
presumptive service connection on the basis of a chronic 
disease have not been satisfied.  Similarly, as the Veteran's 
service records fail to demonstrate any service in the 
Republic of Vietnam, presumptive service connection on the 
basis of herbicide exposure is similarly inapplicable here.

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

Post-service medical documents of record, including VA 
treatment records dated since 2003 and reports of VA 
examinations conducted in June 2007, reflect that the Veteran 
currently has a heart disorder most recently characterized as 
hypertension and coronary artery disease.  The question is 
thus whether this disorder is related to the Veteran's active 
service or manifested to a compensable degree within a year 
of his discharge therefrom. 

As previously indicated, the Veteran had active service from 
July 1974 to July 1975.  His service treatment records do not 
refer to any in-service cardiac complaints, treatment or 
abnormalities.  On separation examination conducted in May 
1975, an examiner noted a normal clinical evaluation of the 
Veteran's heart.  

Following discharge, the veteran sought treatment for 
multiple medical complaints and underwent VA examinations.  
According to a medical history the Veteran reported during a 
VA general medical examination conducted in June 2007, a 
physician first diagnosed him with hypertension decades after 
his discharge from service, in 2000.  Thereafter, other 
physicians diagnosed coronary artery disease.  In 2003, this 
condition necessitated a four vessel coronary bypass graft.  
Since then, the Veteran has continued to receive treatment 
for his heart disorder, which medical professionals have 
never related to the Veteran's active service.   

Again, following separation from active service in July 1975, 
there is no showing of treatment for a heart disorder until 
2003, decades thereafter.  In this regard, the Board notes 
that the amount of time that elapsed since military service, 
can be considered as evidence against the claim. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, the 
Board notes that the veteran is competent to give evidence 
about what he experienced; for example, he is competent to 
discuss his current pain and other experienced symptoms. See 
Layno v. Brown, 6 Vet. App. 465 (1994).  In this manner, 
continuity of symptomatology may be established through the 
Veteran's own statements.  

Moreover, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that in certain situations, lay 
evidence can even be sufficient with respect to establishing 
medical matters such as a diagnosis.  Specifically, in 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit commented that competence to establish a 
diagnosis of a condition can exist when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Similarly, the 
U.S. Court of Appeals for Veterans Claims has held that when 
a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation. Barr v. Nicholson, 21 Vet. App. 303 (2007).

Again, the present claim involves entitlement to service 
connection for a heart disorder.  The Board finds that many 
aspects of a cardiac disorder would not be capable of lay 
observation.  In any event, the Veteran in the present case 
has not expressly contended to have experienced continuous 
heart symptomatology dating back to active service.  
Accordingly, continuity of symptomatology is not established 
by either the competent evidence or the veteran's own 
statements.  Moreover, as stated above, there is no competent 
medical evidence causally relating a current heart disorder 
to active service.  Moreover, as the record does not reflect 
that the Veteran possesses a recognized degree of medical 
knowledge to diagnose a medical condition or provide an 
opinion on causation, his statements of etiology cannot be 
considered probative evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions). 

In sum, there is no support for a grant of service connection 
for a heart disorder.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

B.  PTSD

The Veteran asserts that he developed PTSD secondary to two 
in-service stressors experienced in late 1974 and early 1975, 
while serving in Vietnam.  These stressors include: 
witnessing a unit of fellow soldiers, including close friends 
F. W. and Sergeant M., patrolling in the demilitarization 
zone, when they accidently walked on clay mines, resulting in 
their bodies being blown up; and resting with a group of 
soldiers at a campsite near DaNang, when a gunshot rang out 
and they discovered that another soldier, S.J., had used his 
pistol to shoot himself in the head.  Allegedly, after the 
former incident, the Veteran's unit was tasked with lining up 
the bodies.   

To establish entitlement to service connection for PTSD, a 
claimant must submit medical evidence diagnosing PTSD in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2008).

In this case, the documents of record, or more specifically, 
VA treatment records dated since 2006, a report of VA mental 
disorders examination conducted in June 2007, and June 2007 
and October 2007 letters from VA psychiatrists, satisfy the 
first and second elements of a PTSD claim under 38 C.F.R. § 
3.304(f) because they include diagnoses of PTSD and at least 
one opinion linking this condition generally to the Veteran's 
service in Vietnam.  The question is thus whether any 
specific stressor from such service is verified.

The Court has held that, in adjudicating a claim for PTSD, 
the evidence necessary to establish the occurrence of a 
stressor during service varies depending on whether the 
claimant was "engaged in combat with the enemy."  Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If it is shown that the 
claimant engaged in combat with the enemy, his lay testimony 
regarding the reported stressors will be accepted as 
sufficient evidence of their actual occurrence, provided the 
testimony is found to be consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2008).  In determining whether the 
claimant participated in combat, the claimant's oral and 
written testimony will be weighed together with the other 
evidence of record.  Cohen v. Brown, 10 Vet. App. 128, 146 
(1997).

In a precedent opinion, VA's General Counsel held that the 
ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
claimant "have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99, 65 Fed. Reg. 6,256, 
6,258 (2000).  VA's General Counsel also indicated that the 
determination of whether a claimant engaged in combat with 
the enemy necessarily must be made on a case-by-case basis 
and that absence from the service records of any ordinary 
indicators of combat service may, in appropriate cases, 
support a reasonable inference that the claimant did not 
engage in combat; such absence may properly be considered 
"negative evidence" even though it does not affirmatively 
show that the veteran did not engage in combat.  Id.

Where a determination is made that the claimant did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the claimant's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the claimant's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence."  In the three previously noted 
cases, the Court cited a provision of the VA ADJUDICATION 
PROCEDURE MANUAL M21-1 (MANUAL 21-1), which has now been 
revised as to "Evidence of Stressors in Service" to read, in 
part, ... "[C]orroborating evidence of a stressor is not 
restricted to service records, but may be obtained from other 
sources."  Since the MANUAL 21-1 October 1995 revision, the 
Court has held that the requirement in 38 C.F.R. § 3.304(f) 
for "credible supporting evidence " means that the 
"appellant's testimony, by itself, cannot establish the 
occurrence of a noncombat stressor."  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).

The evidence of record in this case fails to satisfy the 
third element of a PTSD claim under 38 C.F.R. § 3.304(f).  
Here, there is no basis for finding that the Veteran engaged 
in combat with the enemy.  In fact, the Veteran's service 
personnel records show that, during his one year and 15 days 
of active service, he only served stateside.  Thus, without 
combat status, independent corroborating evidence would be 
necessary to verify the stressors.  Again, as the Veteran 
never physically served in Vietnam, there is no verification 
of the events he claimed to have witnessed there.  Moreover, 
the claims file contains a formal finding from the RO that 
the information supplied with respect to the alleged 
stressful events was insufficient to accomplish any further 
research on the question.    

In light of the foregoing, the Board finds that the Veteran's 
PTSD symptoms have not been attributed to a verified in-
service stressor.  Based on this finding, the Board concludes 
that PTSD was not incurred in or aggravated by active 
service.  In reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the Veteran's claim for service 
connection for PTSD, the doctrine is not for application and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a heart disorder, including as 
secondary to Agent Orange exposure, is denied.

Service connection for PTSD is denied.


REMAND

The Veteran claims entitlement to service connection for 
asthma, including as secondary to Agent Orange exposure.  
Additional action is necessary before the Board decides this 
claim.

As previously indicated, the VCAA provides that VA must 
notify a claimant of the evidence necessary to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to his claim.  In this case, 
with regard to the claim being remanded, VA has not yet 
provided the Veteran adequate assistance; therefore, to 
proceed in adjudicating this claim would prejudice the 
Veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. at 392-94. 

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
pro
vid
ing 
a
claimant a medical examination or obtaining a medical opinion 
whe
n 
an
examination or opinion is necessary to make a decision on a 
cla
im.  
In 
thi
s 
cas
e,
an examination in support of the Veteran's claim for service 
con
nec
tio
n 
for 
ast
hma
is necessary.  The RO afforded the Veteran an examination 
dur
ing 
the 
cou
rse 
of 
thi
s
appeal, but the report of that examination is inadequate to 
dec
ide 
thi
s 
cla
im.  
Therein, the VA examiner did not discuss whether the 
Vet
era
n's 
ast
hma 
was 
rel
ate
d
to his active service, during which he was seen frequently 
for 
res
pir
ato
ry
complaints, or whether it  preexisted service and was 
agg
rav
ate
d 
the
rei
n.  
Suc
h
an opinion is necessary given that, on entrance examination 
con
duc
ted 
in 
Jul
y 
197
3, 
the Veteran reported that he had had asthma at age 12, which 
he 
had 
out
gro
wn, 
and
during service and on separation examination conducted in May 
197
5, 
he
reported and received treatment for breathing difficulties 
and 
oth
er 
res
pir
ato
ry
complaints.   

Based on the foregoing, this case is REMANDED for the 
fol
low
ing 
act
ion
:

1.  Arrange for the Veteran to undergo a 
VA examination in support of his claim 
for service connection for asthma, 
including as secondary to Agent Orange 
exposure.  Forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) indicate whether the 
Veteran's asthma is at least as 
likely as not related to his 
active service, including 
documented in-service 
respiratory complaints; 

b) if not, opine whether there 
is clear and unmistakable 
evidence to show that the 
asthma preexisted service; and 

c) whether there is evidence to 
show that the asthma increased 
in severity therein; and; 

d) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided. 

2.  Readjudicate the remanded claim.  If 
the disposition is unfavorable, provide 
the Veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  


Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the remanded claim.  The Veteran need take no action unless 
he receives further notice.  He does, however, have the right 
to submit additional evidence and argument on the remanded 
claim.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


